 


109 HR 5002 IH: Homeland Security Information Sharing Partnerships Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5002 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Simmons (for himself and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend the Homeland Security Act of 2002 to provide for information sharing partnerships, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Information Sharing Partnerships Act of 2006. 
2.State, Local, Tribal, and Regional Information Fusion Center Initiative 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
203.State, Local, Tribal, and Regional Information Fusion Center Initiative 
(a)EstablishmentThe Secretary shall establish a State, Local, and Tribal Information Fusion Center Initiative to establish partnerships with State, local, tribal, and regional information fusion centers. 
(b)DutiesThrough the State, Local, Tribal, and Regional Information Fusion Center Initiative, the Secretary shall— 
(1)coordinate with the principal official of each State, local, tribal, or regional information fusion center and the official designated as the Homeland Security Advisor of the State; 
(2)provide Department operational and intelligence advice and assistance to State, local, tribal, and regional information fusion centers; 
(3)support efforts to include State, local, tribal, and regional information fusion centers into efforts to establish an information sharing environment (as defined under section 1016(2) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3665)); 
(4)conduct table-top and live training exercises to regularly assess the capability of individual and regional networks of State, local, tribal, and regional information fusion centers to integrate the efforts of such networks with the efforts of the Department; 
(5)coordinate with other relevant Federal entities engaged in homeland security-related activities; 
(6)provide analytic and reporting advice and assistance to State, local, tribal, and regional information fusion centers; 
(7)review homeland security information gathered by State, local, tribal, and regional information fusion centers and incorporate relevant information with homeland security information of the Department; 
(8)Provide management assistance to State, local, tribal, and regional information fusion centers; 
(9)Serve as a point of contact to ensure the dissemination of relevant homeland security information. 
(10)facilitate close communication and coordination between State, local, tribal, and regional information fusion centers and the Department; 
(11)provide State, local, tribal, and regional information fusion centers with expertise on Department resources and operations; 
(12)provide training to State, local, tribal, and regional information fusion centers and encourage such information fusion centers to participate in terrorist threat-related exercises conducted by the Department; and 
(13)carry out such other duties as the Secretary determines are appropriate. 
(c)Definition of State, local, tribal, or regional information fusion centerFor purposes of this section, the term State, local, tribal, or regional information fusion center means a local or regional center comprised of State, local, or tribal governmental entities that— 
(1)serves as a data analysis and dissemination center for potentially relevant homeland security information; 
(2)is managed by a state, local, or tribal government entity; and 
(3)is designated as a State, local, tribal, or regional information fusion center by the Secretary.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 203. State, Local, Tribal, and Regional Information Fusion Center Initiative. 
(c)Reports 
(1)Concept of operationsNot later than 90 days after the date of the enactment of this Act and before the State, Local, Tribal, and Regional Information Fusion Center Initiative under section 203 of the Homeland Security Act of 2002, as added by subsection (a), has been implemented, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains a concept of operations for the Initiative, which shall include a privacy and civil liberties impact assessment. 
(2)Privacy and civil liberties 
(A)Review of concept of operationsNot later than 180 days after the date on which the report under paragraph (1) is submitted, the Privacy Officer of the Department of Homeland Security and the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security shall review the privacy and civil liberties implications of the Initiative and the concept of operations and report any concerns to the Secretary of Homeland Security and the Under Secretary of Homeland Security for Intelligence and Analysis. The Secretary may not implement the Initiative until the Privacy Officer and the Officer for Civil Rights and Civil Liberties have certified that any privacy or civil liberties concerns have been addressed. 
(B)Review of privacy impactUnder the authority of section 222(5) of the Homeland Security Act of 2002 (6 U.S.C. 142(5)), not later than one year after the date on which the State, Local, Tribal, and Regional Information Fusion Center Initiative is implemented, the Privacy Officer of the Department of Homeland Security, in consultation with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, shall submit to Congress, the Secretary of Homeland Security, and the Under Secretary of Homeland Security for Intelligence and Analysis a report on the privacy and civil liberties impact of the Initiative. 
3.Homeland Security Information Sharing Fellows Program 
(a)Establishment of programSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by section 2 is further amended by adding at the end the following: 
 
204.Homeland Security Information Sharing Fellows Program 
(a)Establishment 
(1)In generalThe Secretary, acting through the Under Secretary for Intelligence and Analysis, shall establish a fellowship program in accordance with this section for the purpose of— 
(A)detailing State, local, and tribal analysts and law enforcement officials and officers to the Department to participate in the work of the Office of Intelligence and Analysis in order to become familiar with— 
(i)the mission and capabilities of the Office of Intelligence and Analysis; and 
(ii)the role, programs, products, and personnel of the Office of Intelligence and Analysis; and 
(B)promoting information sharing between the Department and State, local, and tribal analysts and law enforcement agencies by stationing analysts and law enforcement officers alongside Department intelligence analysts in order to— 
(i)serve as a point of contact in the Department to assist in the representation of State, local, and tribal homeland security information needs; 
(ii)identify homeland security information of interest to State, local, and tribal analysts and law enforcement officers; and 
(iii)assist Department analysts in preparing and disseminating terrorism-related products that are tailored to State, local, and tribal analysts and law enforcement agencies and designed to help thwart terrorist attacks. 
(2)Program nameThe program under this section shall be known as the Homeland Security Information Sharing Fellows Program.  
(b)Eligibility 
(1)In generalIn order to be eligible for selection as an Information Sharing Fellow under the program, an individual must— 
(A)have homeland security-related responsibilities or law enforcement-related responsibilities; 
(B)be eligible for an appropriate national security clearance; 
(C)possess a valid need for access to classified information, as determined by the Under Secretary for Intelligence and Analysis; and 
(D)be an employee of an eligible entity. 
(2)Eligible entitiesFor purposes of this subsection, the term eligible entity means—  
(A)a State, local, tribal, or regional fusion center; 
(B)a State or local law enforcement or other government entity that serves a major metropolitan area, as determined by the Secretary; 
(C)a State or local law enforcement or other government entity that serves a suburban or rural area, as determined by the Secretary; 
(D)a State or local law enforcement or other government entity with port responsibilities, as determined by the Secretary; 
(E)a State or local law enforcement or other government entity with border responsibilities, as determined by the Secretary; 
(F)a State or local law enforcement or other government entity with agricultural responsibilities, as determined by the Secretary; 
(G)a tribal law enforcement or other authority; or 
(H)such other entity as the Secretary determines is appropriate.  
(c)Optional participationNo State, local, or tribal law enforcement or other government entity shall be required to participate in the Homeland Security Information Sharing Fellows Program. 
(d)Procedures for nomination and selection 
(1)In generalThe Under Secretary shall establish procedures to provide for the nomination and selection of individuals to participate in the Homeland Security Information Sharing Fellows Program. 
(2)LimitationsThe Under Secretary shall— 
(A)select analysts and law enforcement officers representing a broad cross-section of State, local, and tribal agencies; and  
(B)ensure that the number of Information Sharing Fellows selected does not impede the activities of the Office of Intelligence and Analysis. 
(e)Length of serviceInformation Sharing Fellows shall serve for a reasonable period of time, as determined by the Under Secretary. Such period of time shall be sufficient to advance the information-sharing goals of the Under Secretary and encourage participation by as many qualified nominees as possible. 
(f)ConditionAs a condition of selecting an individual as an Information Sharing Fellow under the program, the Under Secretary shall require that the individual's employer agree to continue to pay the individual’s salary and benefits during the period for which the individual is detailed. 
(g)StipendDuring the period for which an individual is detailed under the program, the Under Secretary shall, subject to the availability of appropriations provide to the individual a stipend to cover the individual’s reasonable living expenses for that period. 
(h)Security clearancesIf an individual selected for a fellowship under the Information Sharing Fellows Program does not possess the appropriate security clearance, the Under Secretary shall ensure that security clearance processing is expedited for such individual and shall ensure that each such Information Sharing Fellow has obtained the appropriate security clearance prior to participation in the Program. . 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 204. Homeland Security Information Sharing Fellows Program. 
(c)Reports 
(1)Concept of operationsNot later than 90 days after the date of the enactment of this Act and before the Homeland Security Information Sharing Fellows Program under section 204 of the Homeland Security Act of 2002, as added by subsection (a), has been implemented, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains a concept of operations for the Program, which shall include a privacy and civil liberties impact assessment. 
(2)Privacy and civil liberties 
(A)Review of concept of operationsNot later than 180 days after the date on which the report under paragraph (1) is submitted, the Privacy Officer of the Department of Homeland Security and the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security shall review the privacy and civil liberties implications of the Program and the concept of operations and report any concerns to the Secretary of Homeland Security and the Under Secretary of Homeland Security for Intelligence and Analysis. The Secretary may not implement the Program until the Privacy Officer and the Officer for Civil Rights and Civil Liberties have certified that any privacy or civil liberties concerns have been addressed. 
(B)Review of privacy impactUnder the authority of section 222(5) of the Homeland Security Act of 2002 (6 U.S.C. 142(5)), not later than one year after the date on which the Homeland Security Information Sharing Fellows Program is implemented, the Privacy Officer of the Department of Homeland Security, in consultation with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, shall submit to Congress, the Secretary of Homeland Security, and the Under Secretary of Homeland Security for Intelligence and Analysis a report on the privacy and civil liberties impact of the Program. 
 
